Mathis v Zurich Ins. Co. (2015 NY Slip Op 03456)





Mathis v Zurich Ins. Co.


2015 NY Slip Op 03456


Decided on April 28, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 28, 2015

Gonzalez, P.J., Mazzarelli, Renwick, Gische, JJ.


14939

[*1] Wendy Mathis,	21708/11E Plaintiff-Respondent,
vZurich Insurance Company, et al., Defendants-Respondents.


White Fleischner & Fino, LLP, New York (Janet P. Ford of counsel), for appellant.
Belovin & Franzblau, LLP, Bronx (David A. Karlin of counsel), for respondents.

Order and judgment (one paper), Supreme Court, Bronx County (Alexander W. Hunter, Jr., J.), entered March 11, 2014, awarding plaintiff a sum of money, unanimously reversed, on the law, without costs, plaintiff's motion for summary judgment denied, and defendants' motion for summary judgment dismissing the complaint granted. The Clerk is directed to enter judgment dismissing the complaint.
Plaintiff failed to comply with the insurance policy's notice of lawsuit requirement, a condition precedent to coverage (see Argo Corp. v Greater N.Y. Mut. Ins. Co., 4 NY3d 332 [2005]).
The restrictions of Insurance Law § 3420(d) do not apply to this policy, which was not issued or delivered in the State of New York (see generally FC Bruckner Assoc., L.P. v Fireman's Fund Ins. Co., 95 AD3d 556 [1st Dept 2012]). In any event, the insurer's disclaimer was timely.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 28, 2015
CLERK